In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Queens County, made July 11, 1974, which, based upon two fact-finding determinations of juvenile delinquency, ordered appellant placed with the Division For Youth, Title III (State Training School). Order reversed, on the law, without costs, and case remanded to the Family Court for further dispositional proceedings in accordance herewith. At the dispositional hearing held on July 11, 1974, a probation officer testified that appellant had been referred to and rejected by Lincoln Hall, a private residential treatment center. Additionally, referrals had been made to two other private agencies, which had not responded up to the.time of the hearing. A psychiatric report prepared by the Bureau of Mental Health Services also recommended that appellant be placed in a “ residential treatment center.” The responses of the two private agencies were material and relevant to proper placement and it was an abuse of discretion for the Family Court to proceed in the absence of such responses (cf. Matter of Melvin W., 45 A D 2d 842; Matter of Daniel B., 43 A D 2d 861). Rabin, Acting P. J., Christ and Shapiro, JJ., concur; Hopkins and Latham, JJ., dissent and vote to affirm the order.